             Case 1:18-cv-02015-RC Document 16 Filed 11/19/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

STELLAR IT SOLUTIONS, INC. and                    :
KARTIK KRISHNAMURTHY,                             :
                                                  :
        Plaintiffs,                               :       Civil Action No.:      18-2015 (RC)
                                                  :
        v.                                        :       Re Document No.:       2
                                                  :
UNITED STATES CITIZENSHIP AND                     :
IMMIGRATION SERVICES,                             :
                                                  :
        Defendant.                                :

                                             ORDER

             GRANTING IN PART PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

        For the reasons stated in the Court’s Memorandum Opinion separately and

contemporaneously issued, Plaintiffs’ motion for preliminary injunction (ECF No. 2) is

GRANTED IN PART. It is hereby:

        ORDERED that the effectiveness of USCIS’s May 31, 2018 decisions (ECF Nos. 1-9

and 1-10) denying Stellar IT’s H-1B petition and concurrent request for extension of stay on

behalf of Kartik Krishnamurthy are STAYED until thirty days after the AAO has disposed of

Stellar IT’s administrative appeal; it is

        FURTHER ORDERED that this Order applies retroactively to May 31, 2018; it is

        FURTHER ORDERED that Stellar IT’s H-1B petition and concurrent request for

extension of stay shall be considered pending while this stay is in effect, such that Mr.

Krishnamurthy will retain lawful H-1B status and be authorized to resume the petitioned for new

employment under 8 C.F.R. § 214.2(h)(2)(i)(H); and it is
          Case 1:18-cv-02015-RC Document 16 Filed 11/19/18 Page 2 of 2



       FURTHER ORDERED that parties shall file a joint status report with this Court within

fifteen days of the AAO’s disposition of the administrative appeal, in which they shall state their

respective positions regarding how this lawsuit should proceed. In the meantime, all deadlines

previously imposed by this Court remain in effect.

       SO ORDERED.


Dated: November 19, 2018                                           RUDOLPH CONTRERAS
                                                                   United States District Judge




                                                 2
